Citation Nr: 0110807	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nasal obstruction 
with septal deviation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1999 and January 
2000 by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  A hearing was held at the RO 
before the undersigned Member of the Board in February 2001.


FINDINGS OF FACT

1.  Sinusitis was not present during service and is not 
related to the laceration of the nose which occurred during 
service.  

2.  The Board denied the veteran's claim for service 
connection for a nasal obstruction with septal deviation in a 
decision of October 1998, and the veteran did not request 
reconsideration of that decision or file an appeal. 

3.  The additional evidence presented since October 1998 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a nasal obstruction with septal deviation.





CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service, 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310(a) (2000).  

2.  The Board's decision of October 1998 which denied service 
connection for a nasal obstruction with septal deviation is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The additional evidence presented since October 1998 is 
not new and material, and the claim for service connection 
for a nasal obstruction with septal deviation has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  He has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has had several personal hearings.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Sinusitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (2000).  This regulation has been interpreted by 
the United States Court of Veterans Appeals (Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records do not contain any 
references to chronic sinusitis.  A service medical record 
dated in December 1964 shows that the veteran had a cold with 
severe nasal congestion, however this apparently resolved as 
there are no further references to those complaints.

A service medical record dated in November 1965 shows that 
the veteran sustained a contusion and laceration of the right 
side of his nose, but there is no indication that this injury 
resulted in sinusitis.  The report of a medical examination 
conducted for the purpose of the veteran's release to 
inactive duty in April 1966 shows that clinical evaluation of 
the nose and sinuses was normal.  Thus, the veteran's service 
medical records do not provide support for his claim for 
service connection for sinusitis.  

The report of a VA examination conducted in February 1978 
does not contain any complaints or findings of sinusitis.  
The report of a VA examination conducted in April 1979 shows 
that the veteran's nasal septum deviated slightly to the 
right, but there was no obstruction or discharge.  The 
earliest evidence of record containing any mention of 
sinusitis is a VA medical record dated in March 1981 which 
shows that the veteran reported having head congestion for 
two weeks.  The diagnoses were sinusitis and bronchitis.  
Similarly, a VA record dated in February 1986 shows that the 
veteran was treated for a cold and had sinus drainage.  The 
diagnosis was upper respiratory infection.  Significantly, 
however, the records contain no opinion relating the sinus 
disorders to the veteran's period of service.  

The Board notes that the veteran has already established 
service connection for a scar of the bridge of the nose, 
rated as noncompensably disabling.  However, there is no 
evidence that the veteran developed sinusitis secondary to 
that disorder.  The report of a VA nose and sinuses 
examination conducted in May 1997 shows that the examiner 
concluded that the veteran's current nasal complaints were 
not related to the injury which occurred in service.  

The Board has reviewed a VA medical treatment record dated in 
June 1999, but finds that it does not provide support for the 
veteran's claim.  The record shows that the veteran was being 
followed for chronic sinusitis.  He was on a steroid spray 
and Sudafed.  It was stated that he had a history of a drill 
injury in the military with nasal fracture which probably 
resulted in septal deviation.  On examination, he had 
inflamed mucosa in the nose.  The assessment was acute 
exacerbation chronic sinusitis.  

The Board notes that it is unclear whether the statement 
noted in the history portion of the foregoing VA record was 
simply the examiner's notation of the history given by the 
veteran or was instead an opinion being rendered by the 
examiner.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Even assuming that this notation was a medical opinion rather 
than a mere recording of the history given by the veteran.  
It still provides no support for the veteran's claim.  In 
this regard, the Board notes that the record indicates that 
the veteran had a fractured nose in service.  The service 
medical records, however, clearly demonstrate that there was 
a contusion and a laceration, but no fracture.  Therefore, 
any medical opinion premised on the occurrence of a fractured 
nose in service is based on an incorrect history.  An opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  
Therfore, the VA medical record of June 1999 provides no 
support for the claim for service connection for sinusitis.  

Although the veteran testified during hearings held in April 
1997, March 1998, February 2000, and February 2001 of his 
belief that his current sinus problems are due to the injury 
to his nose which occurred during service, the veteran is not 
qualified to offer a medical opinion regarding the cause of a 
disease.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). 

In summary, the evidence shows that sinusitis was not present 
during service and is not related to an injury to the nose 
which occurred during service.  Accordingly, the Board 
concludes that sinusitis was not incurred in or aggravated by 
service, and was not proximately due to or the result of a 
service-connected disability.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Nasal Obstruction 
With Septal Deviation.

The veteran contends that the RO erred by refusing to reopen 
and allow his claim for service connection for nasal 
obstruction with septal deviation.  He asserts that the 
disorder was caused by an injury to his nose which occurred 
in service.  He recounts that he was using a drill when the 
drill bit broke causing the drill to hit his nose.  He argues 
that this caused his current nasal obstruction.  He asserts 
that he has obtained a medical opinion from a VA doctor which 
supports his claim.

The veteran's claim for service connection for a nasal 
obstruction with septal deviation was denied by the Board in 
a decision of October 1998 on the basis that the veteran had 
not presented any competent evidence demonstrating a link 
between his current nasal obstruction with septal deviation 
and his period of service or his service-connected scar of 
the bridge of his nose.

The evidence which was of record at the time the Board 
considered the veteran's claim included service medical 
records which show that he was treated for an injury to his 
nose in November 1965.  It was noted that he had a contusion 
with a laceration of the side of the nose.  Three stitches 
were used to close the laceration.  The veteran has already 
established service connection for a scar of the bridge of 
the nose, rated as noncompensably disabling.

The Board noted that service medical records do not contain a 
diagnosis of nasal obstruction with deviated septum.  In 
fact, the report of a medical examination conducted in April 
1966 for the purpose of separation from service shows that 
clinical evaluation of the nose and sinuses was normal.  

Previously considered evidence also includes post-service 
medical treatment records.  The earliest medical evidence 
demonstrating the presence of a nasal obstruction with a 
deviated septum is from many years after the veteran's 
separation from service.  The report of a VA disability 
evaluation examination conducted in April 1979 shows that the 
findings included a septum which deviated slightly to the 
right with no obstruction or discharge.

The previously considered evidence also included a VA medical 
opinion dated in May 1997 which is to the effect that there 
is no connection between the injury in service and the 
deviated septum.  The examiner concluded that the deviated 
septum was probably a congenital abnormality with which the 
veteran was born.

Finally, the previously considered evidence included 
testimony given by the veteran during hearings held in April 
1997 that his nasal obstruction with deviated septum is 
related to the injury in service.

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 1998).  If 
no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7104.  

As noted above, there has been a change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Significantly, 
however, nothing in that law requires the VA to reopen a 
claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  Accordingly, the Board may review the issue on 
appeal without first remanding the case to the RO for 
application of the new law.  

The veteran has presented additional testimony during 
hearings held in February 2000 and February 2001.  The Board 
notes, however, that this testimony is cumulative and 
redundant with respect to the previously considered testimony 
which he gave in hearings held in April 1997 and March 1998.  
Therefore, that testimony is not new and material.  

The only additional medical evidence which has been presented 
is a VA treatment record dated in June 1999.  As noted above, 
however, that record has essentially no probative value as it 
contains an inaccurate history of the veteran having had a 
fractured nose in service.  

Thus, the additional evidence does not include any competent 
medical evidence to show that deviated septum disorder was 
incurred in or aggravated by service.  For the foregoing 
reasons, the Board finds that the additional evidence 
presented since October 1998 is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a nasal obstruction with 
septal deviation.  Accordingly, the Board decision of October 
1998 which denied service connection for a nasal obstruction 
with septal deviation remains final.  



ORDER

1.  Service connection for sinusitis is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a nasal obstruction 
with septal deviation.  The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

